United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2605
                                  ___________

United States of America,            *
                                     *
                    Appellee,        * Appeal from the United States
                                     * District Court for the District
      v.                             * of Minnesota.
                                     *
Carlos Rodriguez, also known as      *      [UNPUBLISHED]
Chester Earl Scott,                  *
                                     *
                    Appellant.       *
                                ___________

                             Submitted: February 7, 2000

                                 Filed: February 8, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Carlos Rodriguez, a federal inmate, appeals the denial of his "motion for
discovery of the character of the court." Having carefully reviewed the record, we
conclude his motion was properly denied. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-